Title: From George Washington to Richard Peters, 20 December 1778
From: Washington, George
To: Peters, Richard


  
    Sir
    Head Quarters Middle Brook [N.J.] 20th Decr 1778
  
I have the honor of yours of the 16th instant. I have directed that only a Captn and 50 Men of Colo. Hogans may be left at Trenton that you may have as great a number as possible in Philada. I wish it were in my power to comply fully with your request for Troops, but I have had so many demands upon me from quarters exposed to the Enemy, all of which I have been obliged in some measure to comply with, that I cannot possibly spare any more without leaving this cantonment in so weak a state as to be liable to an insult during the Winter.
From the dispersed situation of the Army a considerable time would elapse before the Adjutant General could collect the Return which you call for. I am happy in having it in my power to furnish you with one immediately which I think will answer your purpose, it includes every man (a few Corps excepted who were at a distance) whose time of service will expire by the last of May 1779. the remainder of the Army are engaged some to the latter end of the next Campaign—some for further limited times—and a few, comparatively speaking during the War. The State of Virginia having offered very great Bounties to such of her old Soldiers and Levies who will inlist during the War, perhaps five or six hundred of those men included in the return now sent you may be re-engaged; but when we take in account the diminution of an army by natural means, we may still calculate upon a decrease, equal to the total amount of the Return, by the month of May next.
I have recd a letter of the 11th inst. from the Secy of the Board inclosing a Resolve of Congress respecting the pay of the supernumerary Officers, which has be[en] inserted in General Orders for the information of the concerned.
Govr Reed has informed me of the reasons of the delays and diffi culties in procuring the Militia of Pennsylvania to guard the Convention Troops. It will be very distressing upon those continental troops who have been under the necessity of going forward, as they will have their Huts to build after they return, which will bring them to the midst of Winter.
  In a letter to the Board of the 14th Sepr last I advised the employing twenty six Men belonging to Colo. Henley Regt, then in Easton Goal, upon some of the public Works, rather than let them join their Regt as they had shown an inclination to desert to the Enemy. Be pleased to  
    
    
    
    inform me whether they were disposed of in any manner or whether they are still at Easton, as the commanding Officer of the Regt has lately desired to know whether they are still to be considered as belonging to him or to be struck off the Rolls. I have the honor &c.
